Citation Nr: 1547205	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center South, a non-VA medical facility, from February 5, 2007, to February 6, 2007.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 2006.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

In July 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference travel board hearing.  A transcript of the hearing has been associated with the Veteran's electronic file.  

In April 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA and VBMS paperless claims processing system reveals the July 2014 Board hearing transcript.  The paperless claims systems do not contain any additional documents pertinent to the present appeal.

This appeal addresses medical expenses incurred in February 2007.  The Veteran, in a December 2011 statement, appears to be seeking reimbursement for additional medical expenses incurred between his separation for military service in June 2006 and his enrollment in the VA medical system, which seems to have occurred after July 2008, the effective date of his earliest grant of service connection.  The issue of reimbursement for these additional medical expenses has therefore been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran has another appeal before the Board.  That appeal originates from a different agency of original jurisdiction and involves issues dependent on different law and facts.  The appeal is currently in remand status, but once completed, the issues will be the subject of a separate decision.  See the BVA Directive 8430, paragraph 14.


FINDINGS OF FACT

1.  The Veteran received emergency treatment at Baptist Medical Center South from February 5, 2007, to February 6, 2007.  

2.  At the time of treatment, the Veteran was not in receipt of service connection for any disability.  

3.  At the time of treatment, the Veteran was not enrolled in the VA health care system, and had not received VA medical services within the 24-month period preceding the treatment.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center South, a non-VA medical facility, from February 5, 2007, to February 6, 2007.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. § 17.1002(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the unauthorized medical expenses issue on appeal.  See 38 C.F.R. § 3.159(b)(3)(ii), (d)(3) (2015).  

The Merits of the Claim

The Veteran has requested reimbursement for his unauthorized medical expenses that resulted from his treatment for complications due to his now service-connected low back disability.  The Veteran visited the emergency department of Baptist Medical Center South on February 5, 2007, with complaints of back pain with radiating pain and tingling in his arms, shoulders, and face.  He was admitted the following day and discharged on February 8, 2007.  At the July 2014 Board hearing, the Veteran testified that he attempted to enroll in the VA healthcare system prior to July 2008, but was told he was not eligible for any VA medical services because he was never on active duty.  He contends that this information misled him to the extent that he was not able to meet the statutory requirements for medical expense reimbursement.  See the July 2014 Board hearing transcript.  

At the time of the private medical treatment, the Veteran was not service-connected for any disabilities.  Since that time, the Veteran has been granted service connection for several disabilities, to include degenerative arthritis of the thoracolumbar spine.  He was assigned a 10 percent disability rating, effective July 28, 2008.  See the June 2009 rating decision.  He does not contend, and the evidence does not demonstrate, that he received prior VA authorization for his private medical care, such that the provisions of 38 U.S.C.A. § 1703(a) (West 2014) and 38 C.F.R. § 17.52(a) (2015) would apply to his claim.  

Because he had no service-connected disabilities at the time of the February 2007 private medical treatment, the provisions of 38 U.S.C.A. § 1728 regarding treatment at a non-VA hospital for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31 also do not apply.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).  

Pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000 - 17.1008 (2015).  One of these conditions is that at the time the private emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(b)(2)(B) (West 2014); 38 C.F.R. §17.1002(d) (2015). 

In April 2015, the VAMC determined that the Veteran had initially enrolled at the Iowa VA and was seen by a primary care provider in August 2008.  See the August 2008 VA outpatient treatment note.  The VAMC also concluded that the Veteran did not receive any VA medical care within 24 months preceding his private medical treatment in February 2007.  See the April 2015 Supplemental Statement of the Case (SSOC).  The Veteran has not disputed this fact.  As the Veteran does not meet one of the necessary criteria for payment or reimbursement under section 1725, it is not necessary to analyze whether his claim meets any of the other section 1725 requirements.  See 38 C.F.R. § 17.1002(a)-(h).  

The Board expresses no opinion as to the Veteran's unawareness of the requirement that he must receive be enrolled in the VA health care system and have been in receipt of VA treatment in the 24 months prior to any private emergency treatment or that he may have been misled by an individual at the VAMC regarding his eligibility for treatment.  However, the law is clear that such lack of information, even if true, cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  

The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the government were charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court recently confirmed that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The regulation governing reimbursement of payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders specifically requires that the Veteran be enrolled in the VA health care system and have been in receipt of VA medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  As the Veteran was not enrolled in the VA health care system within the requisite 24-month period preceding his emergency treatment, the Board is unable to grant payment for this claim.  

The Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The law does not allow for reimbursement of private medical expenses under § 1725 when a Veteran was not enrolled in the VA health care system, and did not receive VA medical services within the 24-month period preceding the furnishing of any private emergency treatment.  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for reimbursement must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Baptist Medical Center South, a non-VA medical facility, from February 5, 2007, to February 6, 2007, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


